DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because claim limitations “means for identifying …” and “means for performing …” in claim 28 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalent thereof.
A review of the specification shows sufficient and definite structure for the aforementioned functions (e.g. [0023]-[0042] and [0065]-[0077]; FIGs 1, 2, and 5).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 5-7, 9 and 11-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0103931) in view of Moon et al. (US 2019/0357239) and Åström et al. (US 2018/0359070, relying on the provisional application 62/442,694).
Regarding Claim 1, Yi teaches a method of wireless communication ([0042] wireless communication systems) performed by a user equipment ([0040] UE), comprising:
identifying that a band is associated with a first numerology and a second numerology for synchronization ([0183] Simplest approach to support different numerologies within a carrier is to use "a default numerology" for initial access procedure, and may operate UE-specific or service specific transmissions with different numerology from the default numerology (similar to MBMS and LTE normal transmission multiplexing); [0201] a band is divided into a few regions with fixed numerology in each region for synchronization signals which are either prefixed or configured by the network); and

wherein frequency locations, of the plurality of frequency locations, are indicated by a synchronization raster ([0190] Channel Raster (or Sync Raster)) of the band that identifies a spacing of the plurality of frequency locations for sending synchronization signal blocks ([0192] Keep 100 kHz or multiple of 100 kHz as a channel raster (or Sync Raster); [0193] Use a channel raster as a function of RB size based on the given numerology or subcarrier spacing; [0198] if initial synchronization signals can be transmitted with more than one numerology or subcarrier spacing, different channel raster can be used for BD; [0199] A subcarrier spacing with SCi of synchronization can be placed in every channel raster of X*2^I; [0203] If there are 5 numerology/subcarrier spacing can be used for synchronization signal, the idea is to allow possible channel raster of the largest SC with largest SC for synchronization signals, and the non-overlapped position with the second largest SC with the largest SC can be used for the second largest SC numerology for synchronization signals);
wherein the synchronization scan is performed with regard to a first set of frequency locations, of the plurality of frequency locations, associated with the first numerology ([0201] UE searches … 30 kHz X*2*1, X*2*3, X*2*5, . . . (odd number of i)), and

wherein the second set of frequency locations, associated with the second numerology and used to perform the synchronization scan ([0198] if initial synchronization signals can be transmitted with more than one numerology or subcarrier spacing, different channel raster can be used for BD; [0201] For SCi based synchronization signal, it may be assumed that it can be placed only in X*2 i which is not used for other subcarrier spacing channel raster (i.e., channel raster is odd number, or not overlap with other numerologies). By this way, supporting multiple numerologies at the initial synchronization signals can be supported without increasing BD; [0202] FIG. 11 Shows Possible Candidate where Each Numerology can be Used for Synchronization Signals),
the first set of frequency locations, associated with the first numerology and used to perform the synchronization scan ([0198] if initial synchronization signals can be transmitted with more than one numerology or subcarrier spacing, different channel raster can be used for BD; [0202] FIG. 11 Shows Possible Candidate where Each Numerology can be Used for Synchronization Signals).
	However, Yi does not teach performing a synchronization scan using stored data, wherein the stored data includes data regarding a plurality of frequency locations of the band, wherein the second set of frequency locations includes a proper subset of frequency locations of the first set of frequency locations.
In an analogous art, Moon teaches performing a synchronization scan using stored data, wherein the stored data includes data regarding a plurality of frequency 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moon’s method with Yi’s method so that the time spent for synchronization signal searching and detection at the UE can be reduced with the mappings. Moreover, UEs supporting different numerologies can be serviced by the network. Thus, the performance and capacity of the system is improved.
The combination of Yi and Moon does not teach wherein the second set of frequency locations includes a proper subset of frequency locations of the first set of frequency locations.
	In an analogous art, Åström teaches wherein the second set of frequency locations includes a proper subset of frequency locations of the first set of frequency locations ([0063] the (first) set of sync frequency locations determined in step 202 may be a subset of a second set of sync frequency locations. In that case, the (first) set of sync frequency locations may be evenly distributed as every kth sync frequency location, and where k is an integer, k>1; [0055] the first set of sync frequency locations and the second set of sync frequency locations are for different sync signal periodicities. Note that, in some embodiments, the first set is a subset of the second set, i.e., a default set 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Åström’s method with Yi’s method so that the conflicting sync requirements in terms of power, complexity, and flexibility in NR can be met by allowing deviating or alternating sync signal properties at a subset of the raster points. This will allow for a reduced UE complexity while maintaining gNB lean power requirements for e.g. nationwide MBB networks (Åström [0044], [0073]).

Regarding Claim 5, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first numerology ([0201] 30 kHz X*2*1, X*2*3, X*2*5) and the second numerology ([0201] 60 kHz in X*4*1, X*4*2, X*4*3, X*4*4) are of a plurality of numerologies associated with the band ([0201] 15 kHz in X*1, X*3, X*5, (odd number of i) . . . and 30 kHz X*2*1, X*2*3, X*2*5, . . . (odd number of i), and 60 kHz in X*4*1, X*4*2, X*4*3, X*4*4, . . . (ever integer of i), and so on), wherein the plurality of numerologies are associated with respective non-overlapping sets of frequency locations ([0203] the non-overlapped position with the second largest SC with the largest SC can be used for the second largest SC numerology for synchronization signals).

Regarding Claim 6, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the synchronization signal block contains at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a tertiary 

Regarding Claim 7, the combination of Yi, Moon and Åström, specifically Yi teaches wherein respective numerologies are associated with the plurality of frequency locations ([0193] Use a channel raster as a function of RB size based on the given numerology or subcarrier spacing; [0198] if initial synchronization signals can be transmitted with more than one numerology or subcarrier spacing, different channel raster can be used for BD; [0202] FIG. 11 Shows Possible Candidate where Each Numerology can be Used for Synchronization Signals).

Regarding Claim 9, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first set of frequency locations has a different quantity of frequency locations than the second set of frequency locations ([0201] 30 kHz X*2*1, X*2*3, X*2*5, . . . (odd number of i), and 60 kHz in X*4*1, X*4*2, X*4*3, X*4*4, . . . (ever integer of i)).

Regarding Claim 11, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the user equipment is in a non-standalone mode; and wherein frequency locations, of the plurality of frequency locations, are determined according to the synchronization raster in connection with an indication, received by the user equipment, indicating that the synchronization raster is to be used to determine the plurality of frequency locations in the non-standalone mode ([0164] Mechanisms of the location of synchronization signal in frequency/time domain, the approach can be 

Regarding Claim 12, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first set of frequency locations is associated with a first spacing and the second set of frequency locations is associated with a second spacing different than the first spacing ([0193] Use a channel raster as a function of RB size based on the given numerology or subcarrier spacing. For example, the channel raster with 15 kHz subcarrier spacing can be 180 kHz (if RB consists of 12 subcarriers) or 240 kHz (if RB consists of 16 subcarriers). With scaled subcarrier spacing, channel raster can increase by 180*m or 240*m where SCm=2 m*15 with the given subcarrier spacing SCm).

Regarding Claim 13, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first set of frequency locations includes all frequency locations of the plurality of frequency locations ([0263] it may be assumed that more than 7OS are used for synchronization signals with 15 kHz, or if this is used, it may be based on UE blind detection in every OFDM symbol as the UE may not know which OFDM symbol it detects synchronization signals).



Regarding Claim 15, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first pattern corresponds to the first numerology and the second pattern corresponds to the second numerology ([0201] a UE searches 15 kHz in X*1, X*3, X*5, (odd number of i) . . . and 30 kHz X*2*1, X*2*3, X*2*5, . . . (odd number of i), and 60 kHz in X*4*1, X*4*2, X*4*3, X*4*4, . . . (ever integer of i)).

Regarding Claim 16, the combination of Yi, Moon and Åström, specifically Yi teaches wherein the first numerology is associated with a first subcarrier spacing and the second numerology is associated with a second subcarrier spacing ([0201] 15 kHz in X*1, X*3, X*5, (odd number of i) . . . and 30 kHz X*2*1, X*2*3, X*2*5, . . . (odd number of i)).

Regarding Claim 17, the combination of Yi, Moon and Åström, specifically Yi teaches wherein data regarding the plurality of frequency locations of the band is shared between the user equipment and a network to which the user equipment is connected ([0164] the location can be flexible in non-stand-alone mode operation. In 

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 14.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Regarding Claim 31, the combination of Yi and Moon does not teach wherein the second set of frequency locations includes every other frequency location of the first set of frequency locations.
In an analogous art, Åström teaches wherein the second set of frequency locations includes every other frequency location of the first set of frequency locations ([0063] the (first) set of sync frequency locations determined in step 202 may be a subset of a second set of sync frequency locations. In that case, the (first) set of sync frequency locations may be evenly distributed as every kth sync frequency location, and where k is an integer, k>1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Åström’s method with Yi’s method so that the conflicting sync requirements in terms of power, complexity, and flexibility in NR can be met by allowing deviating or alternating sync signal properties at a subset of the raster points. This will allow for a reduced UE complexity while 

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ryu et al. (US 2018/0092064) teaches method for supporting multiple services in 5G communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413